UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4288


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAUL RICHARD CHATMAN, a/k/a Paul Richard Chapman,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:11-cr-00170-CCE-1)


Submitted: November 16, 2017                                Decided: November 22, 2017


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Andrew L. Farris, Durham, North Carolina, for Appellant. Lisa Blue Boggs, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul Richard Chatman appeals from the district court’s judgment revoking his

term of supervised release and sentencing him to seven months’ imprisonment with no

additional term of supervised release. Chatman’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether Chatman’s revocation sentence is reasonable.

Chatman was informed of his right to file a pro se supplemental brief, but he has not done

so. During the pendency of this appeal, Chatman was released from incarceration.

       We may address sua sponte whether an issue on appeal presents “a live case or

controversy . . . since mootness goes to the heart of the Article III jurisdiction of the

courts.” Castendet-Lewis v. Sessions, 855 F.3d 253, 260 (4th Cir. 2017). Because

Chatman has already served his term of imprisonment and the district court did not

impose any additional term of supervised release, there is no longer a live controversy

regarding the revocation sentence. Therefore, counsel’s challenge to the district court’s

decision to impose the seven-month prison term is moot. See United States v. Hardy, 545
F.3d 280, 283-84 (4th Cir. 2008).

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious grounds for appeal. Accordingly, we dismiss as moot the appeal of

Chatman’s sentence and affirm the remainder of the revocation judgment. We deny

counsel’s motion to withdraw at this stage in the proceedings. This court requires that

counsel inform Chatman, in writing, of the right to petition the Supreme Court of the

United States for further review. If Chatman requests that a petition be filed, but counsel

                                            2
believes that such a petition would be frivolous, then counsel may renew his motion.

Counsel’s motion must state that a copy thereof was served on Chatman.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3